NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW DENNIS,                                 No. 20-16392

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00542-JAM-AC

 v.
                                                MEMORANDUM*
SCOTT KERNAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      California state prisoner Matthew Dennis appeals pro se from the district

court’s order denying his motion for preliminary injunctive relief in his 42 U.S.C.

§ 1983 action alleging deliberate indifference to his serious medical needs. We

have jurisdiction under 28 U.S.C. § 1292(a). We review for an abuse of discretion.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014).

We affirm.

      The district court did not abuse its discretion by denying Dennis’s request

for mandatory injunctive relief seeking increased pain medication, treatment for his

hepatitis, and magnetic resonance imaging tests because Dennis failed to establish

that he is likely to succeed on the merits of his claims alleging deliberate

indifference to his medical needs. See id. (plaintiff seeking preliminary injunction

must establish that he is likely to succeed on the merits, he is likely to suffer

irreparable harm in the absence of preliminary relief, the balance of equities tips in

his favor, and an injunction is in the public interest); Park Village Apartment

Tenants Ass’n v. Mortimer Howard Trust, 636 F.3d 1150, 1160 (9th Cir. 2011)

(mandatory injunctions are not generally granted unless “extreme or very serious

damage will result” (citation and internal quotation marks omitted)); Toguchi v.

Chung, 391 F.3d 1051, 1058-60 (9th Cir. 2004) (deliberate indifference is a high

legal standard; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      We lack jurisdiction to review the district court’s dismissal of certain

defendants from this action and the denial of Dennis’s motion to further amend or

supplement his complaint.

      We do not consider issues not specifically and distinctly raised and argued in


                                           2                                        20-16392
the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The Clerk shall file the reply brief received on November 16, 2020 (Docket

Entry No. 22).

      Dennis’s motion for judicial notice set forth in his opening brief is denied.

      All other pending motions are denied as moot.

      AFFIRMED.




                                          3                                    20-16392